Citation Nr: 9900751	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

In July 1997, the veteran reported that he wished to attend a 
hearing before a hearing officer instead of a hearing before 
a Member of the Board of Veterans Appeals (Board).  In 
August 1997, he canceled his scheduled hearing and did not 
attempt to reschedule it.


FINDING OF FACT

Competent evidence of a nexus between an incident of service 
and a psychiatric disorder, characterized as depression, has 
not been submitted.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder, 
claimed as depression, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal that, in November 1968, the 
veteran sustained an injury to the left temporoparietal area, 
with a temporary loss of consciousness, after hitting the 
left side of his head.  An examination revealed a 
subcutaneous hematoma over the left temporoparietal area.  No 
sensory or motor deficits were observed.  The impression was 
of a contusion of the left temporoparietal area.  A cerebral 
concussion and a skull fracture were to be ruled out.  
Subsequent X-rays of the skull and cervical spine yielded 
negative results.  Following a neurological examination, the 
impression was of a hematoma of the left temporoparietal area 
and a contusion of the right mandible.  A cerebral concussion 
was to be ruled out.  Upon discharge examination in November 
1970, the head, spine, and neurologic system were clinically 
evaluated as normal.

Private clinical records dated in June 1994 reflect a finding 
of chronic low back pain with an acute flare-up.

Upon Department of Veterans Affairs (VA) examination in 
February 1996, the veteran reported that he had initially 
strained his back while working in a machine shop in 1969 
after lifting machine parts.  He stated that he had not 
sought medical attention and that the condition had improved.  
He reported that he had done well until 1980, when he had 
thrown out his back while lifting paper bales.  Following 
examination, degenerative joint disease of the back, with 
mild-to-moderate spasm, was assessed.

VA clinical records reveal that the veteran complained of a 
fifteen-year history of headaches in July 1995.  He stated 
that he had sustained a head trauma during boot camp in 1968, 
while had been followed by the development of headaches.  He 
reported that his headaches had increased in severity and 
frequency in 1993.  He complained of a thirty-year history of 
chronic low back pain.  Following examination, hypertension 
was assessed.  In December 1996, the veteran reported that he 
had received prior treatment for depression and wished to 
pursue a claim for service connection.  Upon psychology 
consultation, it was noted that the veteran had a history of 
chronic back pain and that there was a question about 
depression as well.  Psychological test results indicated 
longstanding moderate levels of depression, along with 
concerns over physical functioning.  It was noted that this 
was a chronic condition and that, to some degree, the veteran 
might have adjusted to the point that he did not recognize 
the severity of the depression.  It was further noted that 
this was a fairly common profile for someone with a 
significant chronic medical condition and probably 
represented a reaction to the medical condition.  The 
psychologists impression was of chronic moderate levels of 
depression, probably secondary to back problems/chronic pain.



II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the U.S. Court of Veterans Appeals 
(Court) has held that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a) (West 1991), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.


III.  Analysis

The veteran contends that service connection is warranted for 
depression.  He maintains that his depression is a reaction 
to the pain and pressure resulting from in-service injuries 
to the head and back sustained during a fall in his 1968 boot 
camp.

A review of the record reveals that competent evidence of a 
nexus between an incident of service and a psychiatric 
disorder, characterized as depression, has not been 
submitted.  The earliest evidence of depression is dated in 
December 1996, when a VA psychologist assessed chronic 
moderate levels of depression, probably secondary to back 
problems/chronic pain.  Notably, the service medical records 
are silent for complaints, medical findings, or treatment 
with respect to the back.  The earliest indication of chronic 
back pain is found in private clinical records dated in June 
1994.  Although the veteran has expressed his opinion that 
his depression resulted from the residuals of an in-service 
injury, he does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) merely by presenting his own lay testimony, because 
lay persons are not competent to offer medical opinions.  See 
Grottveit, 5 Vet. App. at 93.  Accordingly, service 
connection is not warranted.

In December 1998 written argument, the veterans 
representative urged the Board to consider whether the RO 
followed the substantive provisions of the Veterans Benefits 
Administration Manual M21-1 requiring that full development 
of all claims be undertaken, and remand the case to the RO 
with instructions to undertake further development of the 
case if necessary.  However, the Court has observed that the 
decision by the United States Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997) makes clear that the statutory duty to assist does not 
attach until a well-grounded claim has been submitted.  See 
Carbino v. Gober, 10 Vet. App 507 (1997).  The Board is 
required to follow the precedent opinions of the Court.  38 
U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Courts holdings on the issue of the duty to assist 
in connection with the well-grounded claim determination are 
quite clear.  See Bernard v Brown, 4 Vet. App. 384, 394. 
(1993); 38 C.F.R. § 19.5 (1998).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.


ORDER

Service connection for a psychiatric disorder, claimed as 
depression, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
